NOTE: This order is 110nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ROBERT A. WALSH,
Cla1Lman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Respondent-Appellee.
2009-7143
Appea1 from the United States C0urt of Appea1s for
Veterans Claims in 07-3548, Judge William A. Moorman.
ON MOTION
Before RADER, Chief Judge, LOUR1E and O'MALLEY,
Circuit Judges.
PER CURLA_M.
0 R D E R
The Secretary of Veterans Affairs moves to vacate the
judgment of the United States Court of Appea1s for Veter-
ams C1aims and to remand for further proceedingS.

WALSH V. DVA 2
The appellant filed a notice of appeal with the Court
of Veterans Claims more than 120 days after the Board of
Veterans’ Appeals mailed its decision in his case. That
court dismissed the appeal as untirnely, concluding that
the 120-day appeal period established by 38 U.S.C. §
7266(a) for seeking review of Board of Veterans’ Appeals
decisions is jurisdictional and not subject to equitable
tolling. The appellant sought this court's review.
This court stayed the briefing schedule in this appeal
pending the United States Supreme Court’s review of our
decision in Henderson v. Shinseki, 589 F.3d 1201 (Fed.
Cir. 2009) (en banc) (affirming Court of Appeals for Vet-
erans Claims determination that period to appeal to that
court is not subject to equitable tol1ing). In Henders0n ex
rel. Henderson u. Shinseki, 131 S.Ct. 1197 (2011), the
Supreme Court reversed this court’s decision and con-
cluded that the 120-day deadline for filing an appeal with
the Court of Appea1s for Veterans Claims does not have
jurisdictional consequences. Because the Court of Ap-
peals for Veterans Claims erred in concluding that the
appeal deadline established by § 7266(a) is jurisdictional,
we vacate the Court of Appeals for Veterans Claims’
judgment and remand for further proceedings.
Accordingly,
IT ls ORDERED THAT:
(1) The motion is granted The judgment is vacated
and the case is remanded for further proceedings
(2) All sides shall bear their own costs.

3 WALSH V. DVA
FoR THE CoUR'r
 2 5  /s/ Jan Horbal__v
Date J an Horbaly
Clerk
cc: Robert A. Walsh
Tara K. Hogan, Esq.
s2O
Issued As A Mandate: j j hAY 25 
men
U»3. UUURT
THE FEDF:g
|‘1Al 2 5 2011
.|ANI'DRBAl!
€I.ElI£